Citation Nr: 1701292	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to May 1992. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In the August 2010 substantive appeal, VA Form 9, the Veteran requested a video conference or local hearing before the Board.  In August 2011, the Veteran was notified by letter that he was scheduled for a video conference hearing in September 2011.  The August 2011 notice was sent to the most recent address of record.  The Veteran failed to appear for the September 2011 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In April 2014, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for appellate review.  

Since the Agency of Original Jurisdiction (AOJ) issued the September 2014 Supplemental Statement of the Case, additional VA treatment records dated from February 2015 to June 2015 and September 2016 to November 2016, November 2015 statement from Dr. Woolley regarding substance abuse, and May 2015 and November 2016 VA examinations for mental disorders were obtained and associated with the record.  These records are not relevant to support the issue on appeal, thus a waiver of initial AOJ review is not needed and the Board may proceed with the case.  

During the course of this appeal, the issue of entitlement to clothing allowance was certified to the Board in February 2016 and is awaiting a hearing before the Board under a different docket number.  As such, that issue is not currently before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from March 1999 to January 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to April 17, 2007, the Veteran did not have a single disability rated as 100 percent disabling.  A total rating was assigned effective that date.  A single 100 percent rating was assigned for Cardiovascular disease effective January 7, 2013.

2.  Since April 17, 2007, the Veteran has a single disability rated as 100 percent disabling but does not have an additional service-connected disability or disabilities independently rated as 60 percent disabling.

3.  The Veteran has not been permanently substantially confined to his home as a result of his service-connected disabilities, nor unable to protect himself from the hazards and dangers incident to his daily environment due to service-connected disabilities or to perform self-care activities without the aid and assistance of another.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance or at the housebound rate have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination, VA medical opinion, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's condition to warrant an additional examination since he was last examined in May 2014 for this claim on appeal.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the April 2014 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SMC is payable when a veteran has a single service-connected disability rated as 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The "housebound" requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  

The United States Court of Appeals for Veterans Claims held that where a total rating based on individual unemployability (TDIU) is assigned primarily for one disorder, this may count as the single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a).

In this case, a TDIU was assigned from April 17, 2007 to January 6, 2013 on the basis of the service-connected hypertensive cardiovascular disease associated with hypertension.  Since January 7, 2013, that service-connected disability has been rated as 100 percent disabling, the maximum schedular rating available.

Service connection is also currently in effect for depression associated with hypertensive cardiovascular disease rated as 30 percent disabling effective from February 20, 2015; hypertension rated as 10 percent disabling effective from July 15, 1998; gastritis rated as 10 percent disabling effective from September 29, 1998; pseudofolliculitis rated at 10 percent disabling effective from September 29, 1998; umbilical hernia repair rated as noncompensably (0 percent) disabling effective from September 29, 1998; and erectile dysfunction associated with hypertension rated as noncompensably disabling effective from April 17, 2007.  

As such, the Veteran did not have a single disability rated as 100 percent disabling at any time prior to April 17, 2007.  

Since January 7, 2013, the Veteran is rated as 100 percent disabling for the service-connected hypertensive cardiovascular disease associated with hypertension.  Nevertheless, the Veteran does not have an additional service-connected disability or disabilities independently rated as 60 percent separate and distinct from the 100 percent service-connected hypertensive cardiovascular disease associated with hypertension.  In fact, the highest schedular rating for an additional service-connected disability is 30 percent for depression and the other remaining disorders combine to 50 percent disabling.

As a result, the Board next considers whether the Veteran has been permanently substantially confined to his home as a result of his service-connected disabilities to warrant SMC at the housebound rate or whether the Veteran has been so helpless to warrant SMC based on the need for aid and attendance. 

In a June 2009 VA Form 21-4138 (Statement in Support of Claim), the Veteran requested the need for aid and attendance without any further explanation.  In the February 2010 notice of disagreement, the Veteran asserted that it is required for someone to stay with him at all times because of his service-connected disabilities.  In a March 2014 VA Form 27-0820 (Report of General Information), the Veteran contacted VA to report his inability to perform his daily tasks, such as cooking and cleaning, or stand up for long periods of time due to his service-connected hypertension.

In an August 2006 private medical statement for consideration of aid and attendance, Dr. R. documented the Veteran's diagnoses as hypertensive heart disease, coronary artery disease, and RDD of the lumbar spine.  The Veteran uses a cane and is unable to walk unaided or travel except to a hospital or clinic with minimal walking.  It was also noted that the Veteran is able to feed himself, care for the needs of nature, sit up, leave home without assistance for medical care, does not need assistance in bathing and tending to other hygiene needs, and is not blind, confined to bed, or requires nursing home care.  Dr. R. concluded the Veteran has multiple disabilities precluding sustained activity but manages activities of daily living without difficulty.

In a February 2010 private prescription note, a registered nurse practitioner documented "[the Veteran] requires someone to come with him on the van to his app[oin]t[ment]s at VA."  The Board notes that no rationale was provided for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

At an October 2013 VA Disability Benefits Questionnaire (DBQ) examination for heart conditions, the examiner concluded after review of the claims file and clinical evaluation that the Veteran has no sedentary restrictions but is limited by standing and walking for short periods of time. 

Pursuant to the April 2014 remand directives, the Veteran underwent a VA examination for aid and attendance or housebound in May 2014.  The Veteran reported he leaves the house only a few times a year to attend doctor appointments, does not drive because of weakness, and would need assistance with travel due to episodes of weakness from angina.  He reportedly watches television or reads for the most part during the day.  

Following a review of the claims file and clinical evaluation, it was noted that the results are basically unchanged from the last examination.  The examiner acknowledged that the Veteran would benefit from help around the house due to his chronic angina pattern as he gets weak with exertional activities, such as cleaning and cooking, but concluded the Veteran currently lives alone at home and attends to his ordinary activities of daily living on his own.  

It was explained that the Veteran's service-connected conditions do not restrict his ability to use a brace for his nonservice-connected back arthritis.  The Veteran is not physically restricted to leave his home, hospitalized, or permanently bedridden.  The Veteran is able to protect himself from hazardous environment by using a cane and walking slowly and short distances, as he does not wear any braces on the upper or lower extremities and there are no limitations on lower extremity function.  The Veteran also demonstrated good upper extremity function and coordination despite some nonservice-connected osteoarthritis of the hands and shoulder problems as he is able to feed himself, fasten clothes, and bathe, shave, and attend to the wants of nature on his own.

With regard to the Veteran's service-connected disabilities, the VA examiner further noted the frequent itching and applying topical treatment twice a day due to pseudofolliculitis does not cause any functional restrictions or affect ability to perform activities of daily living.  Symptoms of heartburn, reflux, and chest pain with occasional vomiting from gastritis does not cause any functional restrictions, occupational effects, or effects on activities of daily living.  Hypertension is uncontrolled with occasional headaches and chest pain which limits the Veteran's exertional activities.  The Veteran continues to have daily angina due to his heart disability which also limits his weight lifting and exertional activities.  Erectile dysfunction does not affect ability to perform activities of daily living or any other restrictions other than intercourse.  The umbilical hernia repair is non symptomatic and does not require any treatment, and the scar is intact and does not cause any functional restrictions or occupational effects.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected disabilities and their effects on his reported need for SMC pursuant to seeking VA compensation benefits and at private and VA treatment sessions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his statements do not rise to a level of competency to identify the specific level of impairment required to establish SMC.  In this case, such competent evidence has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

After a review of the pertinent evidence discussed above, the Board finds that the Veteran has not been permanently substantially confined to his home or bed nor has been so helpless as to need regular aid and attendance as a result of his service-connected disabilities.  In light of the Veteran's symptomatology and treatment for his service-connected disabilities, as discussed above, he has demonstrated the ability to dress himself, keep ordinarily clean and presentable, feed himself, and attend to the wants of nature on his own.  He also does not require the care or assistance on a regular basis to protect himself from danger.  

While acknowledging the May 2014 VA examiner's conclusion that the Veteran would benefit from help around the house due to his chronic angina, the Veteran's overall service-connected disability picture does not show that he requires such assistance.  In fact, the Veteran still lives alone and attends to his ordinary activities of daily living on his own.  The May 2014 VA examination report is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusions provided, thus carries higher weight than the Veteran's reported statements and private opinions noted above.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  As such basic entitlement to SMC at the housebound rate or based on the need for aid and attendance of another is not shown.


ORDER

SMC based on the need for aid and attendance or at the housebound rate is denied.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


